STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of July 26, 2021.
The objections to amended claims 13 are withdrawn in view of the amendment.
Reasons for Allowance
Applicant’s arguments, filed July 26, 2021, regarding claims 13-20 have been considered and are persuasive. Specifically, the 35 USC 112(b) rejection of claim 13 has been overcome by amendment of the claim. Applicants argument, see “Rejections Under 35 U. S. C. § 103”, is persuasive in that Eaton and Evans are silent on removing the ambiguous intra pulse overlap, between the first received pulse and the second received pulse, after some portion of the polarized pulse has been scattered onto two or more surfaces, and determining an amount of time elapsed between the first component and second components having a relative difference in polarization. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Allowable Subject Matter
Claims  13-20 are allowed. 
This application is in condition for allowance except for the presence of claims 1-12 directed to an invention non-elected with traverse in the reply filed on Nov. 30, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement filed on Sept. 10, 2021 has been considered by the Examiner.  
Conclusion
:  Thomson et al. disclose laser radar with polarized pulses for distributed targets.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645